Citation Nr: 1828955	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  10-11 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for residuals of a head injury, to include migraine headaches, and to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Leann Baker, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to July 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2008 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the July 2008 decision, the RO denied claims of service connection for PTSD and residuals of a head injury.  The Veteran subsequently requested reconsideration of that decision by the RO.  In the November 2008 rating decision, the RO confirmed and continued the previous denials of service connection for PTSD and residuals of a head injury.  The Veteran appealed.

In July 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is of record.

In November 2013, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board.  The Board finds there has been substantial compliance with its remand directives.  

The issue of entitlement to service connection for residuals of a head injury, to include migraine headaches and to include as secondary to the service-connected PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD and depression.

2.  The July 1991 in-service fight was not due to the Veteran's willful misconduct and occurred in the line of duty.

3.  The claims file contains credible supporting evidence of an in-service stressor (namely, the 1991 in-service fight) that is related to the Veteran's PTSD, and that the Veteran's depression is part of the PTSD reaction.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD and depression have been met.  38 U.S.C. §§ 105(a), 1110, 1131 (2012); 38 C.F.R. §§ 3.1(m), 3.301(a), 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2017); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

The Veteran has PTSD and depression.  VA regulations require evaluation of mental disorders using the fifth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  38 C.F.R. §§ 4.125, 4.126 (2017).  The Veteran was diagnosed with PTSD by a VA psychiatrist in a November 2008 medical opinion.  The Veteran was also diagnosed with a DSM-V diagnosis of PTSD by the July 2014 and February 2018 VA examiners, with depression.  

The record contains credible supporting evidence that a reported in-service stressor occurred.  In this regard, in seeking VA disability compensation, a service member generally seeks to establish that a current disability results from a disease or injury that incurred in or was aggravated by service.  However, only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of the service member's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs, can service connection be established.  38 C.F.R. § 3.301(a); see 38 U.S.C. §§ 105(a), 1110, 1131; 38 C.F.R. § 3.1(m).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. 
§ 3.1(n)(1).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate (vice contributory) cause of injury.  38 C.F.R. § 3.1(n)(3).

38 U.S.C. § 105(a) establishes a presumption in favor of a finding of line of duty.  If it is determined that an exception does apply (such as willful misconduct), and the claim is denied solely on the basis of such exception, it must be established that the denial of the claim was justified by a preponderance of the evidence.  Daniel v. Brown, 9 Vet. App. 348, 351 (1996); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).

The Veteran argues that his PTSD is due to an in-service July 1991 fight.  The record shows that the Veteran was charged during active service with assault per the Uniform Code of Justice as a result of a fight outside of a bar on July 2, 1991, in Dubai.  The service treatment records confirm that the Veteran suffered a head injury as a result of the fight.  Of record is a redacted version of the Judge Advocate General's (JAG's) Investigation Report of the July 1991 incident.  The report does not specifically indicate that the Veteran's injuries were not in the line of duty because they were the result of his own misconduct, and the record does not contain any line of duty determination in this regard.  The Investigation Report does contain several witness statements, including a statement from the Veteran.  The Veteran's July 1991 statement indicates that he was walking through a crowd in Dubai and his bag accidently hit another person.  The person then hit the Veteran and started the fight.  The Veteran argued that he did not initiate the fight.  In several post-service statements dated in June 2014 and July 2014, fellow soldiers reiterated that the Veteran did not start the July 1991 fight.  The record does not contain a report as to whether the Veteran was actually found guilty of assault.  However, both the Veteran and the other party were punished with a restriction to the ship for 40 days, reduced to rank E2, and a forfeiture of $200 for two months.

In November 2013, the Board remanded this claim for the AOJ to obtain the service department line of duty determination.  After multiple attempts, the AOJ was informed that no such records existed.  In an August 2017 administrative decision, the AOJ found willful misconduct on the part of the Veteran and thus found that the July 1991 fight did not occur in the line of duty.  As a result, the AOJ found that the Veteran is not entitled to VA benefits based on the finding that the injuries he sustained on July 1991 were not in the line of duty.  However, the Board is not bound by the AOJ determination and must make its own determination.

In this regard, the Board finds that the evidence in support of a finding of willful misconduct is, at best, in equipoise with the evidence against such a finding.  Because there is not a preponderance of the evidence showing willful misconduct, the Board finds that the July 1991 fight was not the result of the Veteran's own willful misconduct.

Here, there is no line of duty determination from the service department of record.  There is no evidence documenting whether the Veteran was actually charged with the crime of assault.  The evidence overwhelmingly documents that the Veteran did not initiate the fight.  Therefore, the Board does not find that a preponderance of the evidence shows that the Veteran engaged in deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences during the July 1991 in-service fight.  Thus, the Board finds that the July 1991 fight occurred in the line of duty.  Service connection for any residual disability etiologically related to the July 1991 fight is not precluded.  38 C.F.R. § 3.301(a).

The evidence must also establish a link between the current PTSD and the now verified in-service stressor.  In this regard, there are three medical opinions of record.

In November 2008, the Veteran's treating VA psychiatrist submitted a medical opinion in which she found that the Veteran had suffered from PTSD since his return from Desert Storm in 1991.  No rationale was provided.

The July 2014 VA examiner found that the Veteran's PTSD was more likely than not due to his non-military related traumas.  No rationale was provided.

The February 2018 VA examiner found that the Veteran's PTSD was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness (specifically, the July 1991 event).  The examiner reasoned that the Veteran experienced a stressor that involved serious injury and his symptoms are a typical trajectory in developing PTSD.  The February 2018 VA examiner also diagnosed the Veteran with a DSM-V diagnosis of PTSD based solely on the in-service July 1991 stressor, and noted that he had depression as a symptom of the PTSD.

Accordingly, the Board finds that the requirements of 38 C.F.R. § 3.304(f) have been met, and service connection for PTSD with depression is warranted.


ORDER

Service connection for PTSD and depression is granted.


REMAND

The August 2014 VA examiner found that the Veteran's migraine headaches were at least as likely as not caused by PTSD, along with several other factors.  No rationale was provided.  A November 2008 VA psychiatric opinion lists headaches as a symptom of the Veteran's PTSD.  The Veteran was also diagnosed with traumatic brain injury (TBI) by the September 2017 VA examiner.  However, none of the VA examiners provided a medical opinion addressing secondary service connection.  38 C.F.R. § 3.310.  Based on the evidence showing a current diagnosis and a suggestion of a link between the current diagnosis and the service-connected disability, these actions must be completed upon remand.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following actions:

1.  Send a VCAA notice letter to the Veteran and his representative notifying them of the information and evidence necessary to substantiate a claim of entitlement to service connection on a theory of secondary service connection.

2.  Obtain a VA addendum medical opinion from a physician regarding the Veteran's currently diagnosed migraine headaches and TBI.  The entire claims file must be made available to the physician designated, and the report of examination should include discussion of the Veteran's documented history and assertions.  If the examiner finds that a VA examination is warranted, the Veteran should be scheduled for such examination.

The VA examiner should address the following questions:

(a) is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's TBI and/or migraine headaches are medically related to his service - including the in-service July 1991 in-service fight and/or the May 1992 motor vehicle accident? (Both events have been found to be incurred in the line of duty).

(b)  Is it at least as likely as not that the Veteran's currently diagnosed migraine headaches and/or TBI are proximately due to or caused by his service-connected PTSD with depression?

(c)  Is it at least as likely as not that the Veteran's currently diagnosed migraine headaches and/or TBI are aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected PTSD?  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


